Title: Presidential Proclamation, 1 January 1816 (Abstract)
From: Madison, James
To: 


                    § Presidential Proclamation. 1 January 1816. Revises building terms and conditions for the city of Washington. Suspends the first and third articles of the 17 Oct. 1791 building regulations until 1 Jan. 1817. Adds an exception that “no wooden house covering more than three hundred and twenty square feet, or higher than twelve feet from the sill to the eve [sic] shall be erected, nor shall any such house be placed within twenty-four feet of a brick or stone house.”
                